Citation Nr: 1619643	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a rating in excess of 40 percent for service-connected chronic low back strain (hereinafter, "low back disorder").

3.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

5.  Entitlement to assistance in acquiring specially adapted housing or a special home adaptation.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970, and the record reflects he engaged in combat in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds further development is required regarding the low back, radiculopathy of the bilateral lower extremities, and housing claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ.)




FINDINGS OF FACT

The Veteran's degenerative disc disease of the cervical spine had its onset during combat service in Vietnam.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts service connection is warranted for cervical spine disability because the disability was incurred during his combat service in Vietnam.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran served in combat and injuring his neck while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service neck trauma.  In addition, the medical evidence shows that he has been diagnosed as having degenerative disc disease of the cervical spine and he reports the onset of the condition during combat service in Vietnam.  Further, the Board finds that he is both competent to report noticing neck problems during and since serving in combat in Vietnam and that his account of having cervical spine disability since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his cervical spine disability became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the credible history of neck problems in and since service, and the diagnosis of degenerative disc disease of the cervical spine, the Board finds that service connection is warranted because the disability had its onset in service.  


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.


REMAND

Initially, the Board notes the Veteran indicated at his March 2016 hearing that he received recent and all of his treatment through the Orlando VA Medical Center (VAMC).  As such, he indicated there were outstanding VA medical records that are not on file, and certainly since the appellate claims were last adjudicated below via the December 2012 Statement of the Case (SOC).  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also notes the Veteran's service-connected low back disorder and associated radiculopathy of the lower extremities was evaluated by a June 2009 VA examination.  However, at his March 2016 VA examination indicated the examination did not go right; i.e., that it was inadequate.  See Transcript p. 3.  The Veteran also emphasized the fact that he continued to experience significant low back pain despite treatment such as epidural injections.  Although such treatment and other medications were noted in the June 2009 VA examination report, it is not clear to what extent the examiner considered the impact of medications when evaluating the severity of the service-connected low back disorder.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further notes the Veteran testified at his March 2016 hearing that his disabilities had increased in severity since the most recent examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  As such, he must be afforded another VA examination.  

The Board also notes the issue of a temporary total rating under 38 C.F.R. § 4.30 for convalescence purposes following back surgery in 2013 was raised at the March 2016 hearing.  As this occurred during the pendency of the increased rating claim, the Board finds it must be considered as part of the present appeal.  

As to the claim of entitlement to assistance in acquiring specially adapted housing or a special home adaptation, the Board notes when this claim was considered below it did not take into account the impact of the cervical spine disorder as service connection was not in effect for that disability.  In this decision, however, the Board finds that service connection is warranted for the cervical spine disorder.  Therefore, a remand is required to consider the impact of this disability in the first instance.  Moreover, as an examination is already deemed necessary in this case the Veteran should also be evaluated to assess the current nature, extent, and severity of his service-connected disabilities insofar as they impact his claim for entitlement to specially adapted housing or a special home adaptation grant.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected disabilities, to include the low back and bilateral lower extremity radiculopathy, since July 2009.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period to include the Orlando VAMC as indicated by the Veteran's testimony at the March 2016 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his low back and radiculopathy symptoms; as well as the impact of these and his other service-connected disabilities on his ability to meet the criteria for eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant..  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current severity of his service-connected low back and bilateral lower extremity radiculopathy, as well as the impact these and his other service-connected disabilities have upon his claim for special housing.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Regarding the low back disorder, it is imperative that the pertinent examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  The respective examiner should also comment as to the impact of any medications taken by the Veteran to treat his spine disability, to include the impact on his symptoms and on his range of motion, i.e., estimate the severity of the condition in the absence of any medication.

The examiner must state whether it is at least as likely as not that the Veteran has erectile dysfunction related to his back disability, to include any medication he takes to treat the disability.

For specially adapted housing, the pertinent VA examiner must opine as to whether the Veteran's service-connected disabilities result in (1) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

For special home adaptation, if required, the pertinent VA examiner must opine as to whether any of the Veteran's service-connected disabilities (1) includes the anatomical loss or loss of use of both hands, or is due to (2) blindness in both eyes with 5/200 visual acuity or less, (3) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, (4) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (5) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The low back claim should reflect consideration of whether the Veteran is entitled to a temporary total rating under 38 C.F.R. § 4.30 following back surgery in 2013; whiloe the special housing claim should reflect consideration of the impact of the Veteran's cervical spine disorder for which the Board has found service connection to be warranted.  

5.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the December 2012 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


